Title: From George Washington to Lieutenant General John Burgoyne, 17 December 1777
From: Washington, George
To: Burgoyne, John



Sir
Head Quarters [Gulph Mills, Pa.] 17th Decemr 1777

I was, a few days ago, honored with yours of the 25th Novemr. The packets for Sr William Howe and the letters for Gentlemen in his Army were immediately forwarded to Philada.
As I did not conceive myself at liberty to answer either of your requests without first consulting Congress, I have transmitted a Copy of

your letter to them and have desired their determination as speedily as possible. As soon as I know the result, I shall take the earliest opportunity of acquainting you with it. I have the honor to be Sir Yr most obt and hbb. Servt.
